Citation Nr: 0206630	
Decision Date: 06/20/02    Archive Date: 06/27/02

DOCKET NO.  00-10 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina



THE ISSUE

Entitlement to an increased rating for the service-connected 
psychiatric disability, currently evaluated as 70 percent 
disabling.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

The veteran and his wife




ATTORNEY FOR THE BOARD

Krista M. Weida, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1964 to May 1968.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating decision by the RO.  

The Board remanded the case to the RO in March 2001 for 
additional development of the record.  

The RO assigned a 70 percent rating for the service-connected 
psychiatric disability in a December 2001 rating decision, 
effective on November 17, 1998.  The RO also assigned a total 
rating based on individual unemployability due to service-
connected disability, effective on November 17, 1998.  



FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the issue decided herein has been 
obtained.

2.  The veteran's service-connected psychiatric disability is 
not shown to result in total occupational and social 
impairment manifested by such symptoms as persistent 
hallucinations, grossly inappropriate behavior, persistent 
danger of hurting himself or others and difficulty 
maintaining personal hygiene.  



CONCLUSION OF LAW

The criteria for the assignment of an increased rating higher 
than 70 percent for the service-connected psychiatric 
disability have not been met.  38 U.S.C.A. §§ 1155, 5107, 
7104 (West 1991 & Supp. 2001); 39 C.F.R. §§ 4.1, 4.7, 4.130 
including Diagnostic Codes 9400 (2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Factual background

The VA treatment records, dated from January 1998 through 
June 2001 show, in general, that the veteran was treated for 
symptoms of anxiety, depression, decreased concentration, 
memory loss and occasional sleep difficulties.  

Specifically, in January 1998, the veteran stated that he had 
a few friends and was close to his brother and sister-in-law.  
The veteran was diagnosed as having dysthymia.  In a February 
1998 treatment note, the veteran reported that he was 
pursuing close family relations.  

Likewise, in May 1998, the veteran did not suffer from 
suicidal or homicidal ideations or hallucinations.  The 
veteran further stated that he was working on a genealogy 
book and went to the beach, but mostly stayed at home.  The 
veteran was again diagnosed as having dysthymia.  

In December 1998, the veteran reported that he had 
experienced no improvement with regard to his feelings of 
depression and anxiety.  The veteran's mood and affect were 
slightly depressed, and the veteran was diagnosed as having 
major depression and generalized anxiety disorder.  A Global 
Assessment Functioning (GAF) of 65 was assigned.  

In addition, during a psychiatric consultation in February 
1999, the veteran had complaints of having depression, 
anxiety, memory loss and social isolation.  The veteran also 
reported that he did not wash or attend to his person as well 
as he had.  

Upon examination, the examiner reported that the veteran's 
sensorium was clear and remained so throughout the interview.  
He was oriented to person, place and time, and was reasonably 
neatly dressed.  His psychomotor activity was within normal 
limits and his affect had a good range.  Furthermore, the 
veteran's speech was coherent with syntax and prosody of 
speech completely preserved, and speech comprehension was 
rated within normal limits.  

Although the veteran stated he was depressed and anxious all 
the time, the examiner stated that he was "not impressed by 
the degree of depressive symptoms or related behavior on this 
interview."  Likewise, the veteran's affect was synchronous.  
No autonomous mood changes were noticed, and there was no 
evidence of obsessional thinking.  The veteran did not 
complain nor was there evidence of compulsive behavior or 
perceptual distortion.  

Upon completion of diagnostic testing, the examiner 
specifically stated that:

The patient present[ed] primarily with 
complaints of long-standing persistent 
anxiety and depression, which [were] not 
altogether convincing.  Even when recent 
memory was formally tested, he performed 
within normal limits or at the border.  
Admittedly, this was screening.  
Nonetheless, neurocognitive complaints 
[were] primarily of recent memory.  He 
endorsed personality change quickly and 
more briskly than most patients that I 
[had] ever evaluated and in fact, [had] 
personality changes.  [They were] usually 
denied and there [was] no insight into 
them, and rarely [had] I had a patient 
acknowledge grooming difficulties such as 
not washing as much.  His complaints of 
no energy [were]  a little hard to 
evaluate for many reasons.  He could have 
difficulty in that area from psychiatric 
symptoms and medical disease.  

In conclusion, the examiner diagnosed the veteran as having 
possible alcoholic dementia with early frontal lobe syndrome 
and recent memory impairment as well as anxiety and 
depressive disorder, not otherwise specified.  

In addition, the veteran underwent a neuropsychological 
assessment in March 1999 for complaints of memory loss.  Upon 
examination, the examiner reported that the veteran was well-
groomed and alert and attentive to conversation, and his 
spontaneous speech was fluent, articulate, logical, coherent 
and goal directed.  The veteran's thought form was organized 
and associated; no delusions were elicited; and there was no 
evidence of flight of ideas.  The examiner further reported 
that the veteran was cooperative, and his social interaction 
was friendly and appropriate.  His affect was "broad range" 
and appropriate to content.  

The assessment results indicated that the veteran's 
orientation, memory, language, visual-spatial construction, 
reasoning, problem solving, and overall attention were in the 
average range.  In conclusion, the examiner stated that there 
was no evidence of any clinically significant memory deficits 
and that the veteran had a history of generalized anxiety and 
depressive disorders.  

In a January 2000 treatment note, the veteran reported that 
he was not participating in his usual activities and was not 
attending American Legion meetings.  

In January 1999, the veteran underwent a VA examination.  The 
veteran reported complaints of having had nervousness since 
service and periods of depression with thoughts of suicide, 
but no intent.  

Upon examination, the examiner reported that the veteran was 
alert, cooperative, casually dressed, talkative and 
volunteered information.  There were no loose associations or 
flight of ideas or bizarre motor movements or tics.  The 
veteran's mood was noted to be tense, and his affect was 
appropriate.  The veteran did not experience delusions, 
hallucinations, or ideas of reference or suspiciousness.  His 
recent and long-term memory was good, and his insight and 
judgment appeared to be adequate.  The examiner diagnosed the 
veteran as having depression, not otherwise specified, and 
generalized anxiety disorder.  A GAF score of 50 was 
assigned.  

During the November 1999 hearing at the RO, the veteran 
testified that he suffered from anxiety, depression, panic 
attacks several times a week, irritability, fits of range, 
suicidal ideations, sleep difficulties and forgetfulness.  In 
regard to activities and social interactions, the veteran 
stated that he sat around the house and watched television 
and only had contact with his immediate family.  The 
veteran's wife testified that she had to remind him three or 
four days a month to take care of himself (i.e. shaving, 
bathing).  The veteran further stated that he previously 
hallucinated in the form of seeing his father, but that it 
went away, and that he never experienced homicidal ideations.  

More recently, the veteran underwent VA examination in 
October 2001.  The veteran had complaints of having sleep 
disturbances, moving his legs a lot, being tense, fair 
concentration, bad temper and panic attacks with 
hyperventilation.  At the time of the examination, the 
veteran lived with his wife and stated that he did chores 
around the house, both inside and out.  He further stated 
that he did not have friends, but he participated in 
genealogy (as a hobby) and was active in his church.  

As to functioning, the veteran stated that he was not 
working, was able to provide routine self care, that 
involvement was limited to his wife and immediate family, and 
that he had no outside social involvement.  

Upon examination, the veteran was alert, cooperative and 
neatly dressed.  No loosened associations or flight of ideas 
were elicited and he exhibited no bizarre motor movements or 
tics.  The veteran's mood was somewhat tense, and his affect 
was appropriate.  The examiner further noted that the veteran 
was friendly and outgoing.  The veteran also did not suffer 
from nightmares, flashbacks, intrusive thoughts, or 
experience suicidal or homicidal ideations.  

Furthermore, the examiner noted that there were no delusions, 
hallucinations, ideas of reference or suspiciousness.  The 
veteran was oriented to person, place, and time and his short 
and long-term memory was good.  Diagnosis included that of 
generalized anxiety disorder, panic disorder without 
agoraphobia, and personality disorder.  The examiner reported 
that the veteran exhibited social isolation and was not 
working.  A GAF score of 40 was assigned.  

In conclusion, the examiner specifically stated that the 
veteran had "obvious difficulty in establishing and 
maintaining relationships, having been married six times.  He 
had never been able to adjust to life situations and cope 
with stress successfully.  He would either decompensate or 
act out.  His general prognosis was poor for any change from 
his current condition.  


Analysis

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), which contains revised notice 
provisions, and additional requirements pertaining to VA's 
duty to assist.  38 U.S.C. §§ 5102, 5103, 5103A, and 5107 
(West Supp. 2001).  

The new law applies to all claims filed on or after the date 
of the law's enactment, as well as to claims filed before the 
date of the law's enactment, and not yet finally adjudicated 
as of that date.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000); VAOPGCPREC 11-2000 (2000).  

In this case, the veteran has had an opportunity to submit 
evidence to support his claim on appeal in light of the 
above-noted change in the law.  Accordingly, the Board 
determines that the change in the law does not preclude the 
Board from proceeding to an adjudication of the veteran's 
claim without further developing the claim, as the 
requirements of the new law and regulations have essentially 
been satisfied.  

In this regard, the Board notes that by virtue of the October 
1999 Statement of the Case and December 1999 and January 2002 
Supplemental Statements of the Case issued during the 
pendency of the appeal, the veteran and his representative 
have been advised of the law and regulations governing his 
claim, and has been given notice of the information, medical 
evidence, and/or lay evidence necessary to substantiate the 
claim.  

The RO also has made reasonable efforts to obtain relevant 
records adequately identified by the veteran; in fact, it 
appears that all available evidence identified by the veteran 
has been obtained and associated with the claims folder.  
Moreover, the veteran underwent VA examinations in 
conjunction with this appeal.  

Hence, adjudication of this appeal, without another remand to 
the RO for specific consideration of the new law, poses no 
risk of prejudice to the veteran.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The claim is ready to be 
considered on the merits.  

The veteran currently is assigned a 70 percent disabling 
rating for a psychiatric disability.  He also has been 
assigned a total compensation rating based on individual 
unemployability.  

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can practically 
be determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (2001).  

Separate Diagnostic Codes identify the various disabilities.  
In addition, VA has a duty to acknowledge and consider all 
regulations, which are potentially applicable as raised in 
the record and to explain the reasons and bases for its 
conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

The United States Court of Appeals for Veterans Claims 
(Court) has stated that where entitlement to compensation has 
already been established and increase in disability rating is 
at issue, present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1995).  

The veteran's service-connected psychiatric is currently 
rated under the provisions of 38 C.F.R. § 4.130 including 
Diagnostic Code 9400.  

A 70 percent evaluation requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial  disorientation; neglect 
of personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  

A 100 percent evaluation requires total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  

After careful review of the medical evidence, the Board 
concludes that a 100 percent rating for the veteran's 
psychiatric disability, characterized as generalized anxiety 
disorder, is not warranted.  While the Board acknowledges the 
veteran's complaints of persistent anxiety, panic attacks, 
and depression, and that he has been unable to work, his 
current evaluation of 70 percent fully contemplates the level 
of disability due to his service-connected psychiatric 
disability.  

In this regard, although the veteran stated that he was 
socially isolated, he also reported that he enjoyed genealogy 
and was even writing a book, that he sometimes went to the 
beach, he actively participated in church activities, and had 
contact, even close relationships, with immediate family.  

Furthermore, he has been married to his current wife for 
sixteen years.  The veteran further stated during the October 
2001 VA examination that he did complete chores around the 
house, both inside and out.  The medical evidence further 
shows that the veteran was cooperative, fully volunteered 
information, and was noted to be "friendly" and appropriate 
in social interaction during the March 1999 
neuropsychological assessment.  

Additionally, even though the veteran reported having some 
memory and concentration difficulties, the examiner during 
the March 1999 neuropsychological assessment reported that 
there was no evidence of any clinically significant memory 
deficits.  Likewise, during the January 1999 and October 2001 
VA examinations, both examiners reported that the veteran's 
short and long-term memory was good.  

Furthermore, while the veteran's wife testified that she had 
to sometimes remind the veteran to shave and bathe, overall 
the veteran reported the ability to care for himself, as 
evidenced by his appearance during examinations and by his 
statement during the October 2001 VA examination that he 
provided routine self care.  

Even though the veteran testified that he experienced 
hallucinations in the form of seeing his father, he also 
stated that they disappeared.  The veteran has reported no 
instance of delusions, compulsive behavior, perceptual 
distortion, loose associations or flight of ideas or 
suspiciousness.  

The evidence when viewed in its entirety does not demonstrate 
that the veteran's psychiatric disability is manifested by 
gross impairment of thought process, grossly inappropriate 
behavior, persistent danger of hurting others, disorientation 
to time or place, or memory loss for names of close 
relatives, his own occupation, or name.  

In conclusion, the Board acknowledges and sympathizes that 
the veteran suffers from serious symptoms, including 
depression, anxiety, and panic attacks, as well as exhibiting 
major impairment in work, social, and family relations, as 
evidenced by the veteran's GAF scores.  

The veteran's overall disability picture, however, does not 
warrant the assignment of a schedular 100 percent rating.  

Since the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine does not apply, and an 
increased rating for the veteran's service-connected 
psychiatric disability is not warranted.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App 49 (1990).  





ORDER

An increased rating for the service-connected psychiatric 
disability is denied.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

